Appeal from the Court of Appeals for Montgomery County. Griffith, Judge.
Where a customer in a store is injured when a board covering an open channel in the floor gives way in an area traversed by many customers on the day of the injury, it is just as reasonable to infer that the dangerous condition causing the injury resulted from an act of a customer as to infer negligence on the part of the storeowner, and the doctrine of res ipsa loquitur is not applicable.
Judgment reversed.
Taft, C. J., Zimmerman, O’Neill and Gibson, JJ., concur.
Matthias and Herbert, JJ., dissent.